                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI
                                    CENTRAL DIVISION

M.B., et al.,                                 )
                                              )
                Plaintiffs,                   )
                                              )
        v.                                    )       Case No. 2:17-cv-04102-NKL
                                              )
Jennifer Tidball, et al.,                     )
                                              )
                Defendants.                   )


  PLAINTIFFS’ UNOPPOSED MOTION FOR APPROVAL OF NOTICE TO CLASS
 MEMBERS OF PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES AND EXPENSES

        Federal Rule of Civil Procedure 23(h) provides that “the court may award reasonable

attorney’s fees and nontaxable costs that are authorized by the law or the parties’ agreement.”

Rule 23(h) further requires that any claim for such an award must be made by motion and that

“[n]otice of the motion must be served on all parties and, for motions by class counsel, directed

to class members in a reasonable manner.” Class members “may object to the motion.” Id.; see

also Barrett v. Claycomb, No. 2:11-CV-04242-NKL, 2013 WL 6920860, at *8 (W.D. Mo., Dec.

9, 2013).

        The parties have conferred and agree that reasonable notice to class members in this case

would be satisfied by posting of the “Notice of Filing of Plaintiffs’ Motion for Attorneys’ Fees
and Expenses,” attached as Exhibit 1 (“the Notice”), on the parties’ websites, in all Children’s

Division main, regional, and county offices, and by distributing the Notice to be posted in

Missouri Circuit, Juvenile, and Family Courts, and the offices of Juvenile Officers. Plaintiffs

respectfully request that the Court enter the Proposed Order Directing Class Notice of Plaintiffs’

Motion for Attorneys’ Fees and Expenses. The Proposed Order will authorize the form and

manner of a Notice of Plaintiffs’ Motion for Attorneys’ Fees and Expenses to class members and
establish a schedule for submission of objections and responses.


                                                  1

            Case 2:17-cv-04102-NKL Document 314 Filed 11/27/19 Page 1 of 4
DATED: November 27, 2019



                                   Respectfully submitted by:

                                   CHILDREN’S RIGHTS, INC.

                                   /s/ Elizabeth Pitman Gretter
                                   Elizabeth Pitman Gretter, admitted pro hac vice
                                   Samantha M. Bartosz, admitted pro hac vice
                                   Stephen Dixon, admitted pro hac vice
                                   Aaron Finch, admitted pro hac vice
                                   Erin McGuinness, admitted pro hac vice
                                   Danielle Rosenthal, admitted pro hac vice
                                   Daniele Gerard, admitted pro hac vice
                                   Jonathan King, admitted pro hac vice
                                   88 Pine Street, Suite 800
                                   New York, New York 10005
                                   (212) 683-2210
                                   (212) 683-4015 (fax)
                                   egretter@childrensrights.org
                                   sbartosz@childrensrights.org
                                   sdixon@childrensrights.org
                                   afinch@childrensrights.org
                                   emcguinness@childrensrights.org
                                   drosenthal@childrensrights.org
                                   dgerard@childrensrights.org
                                   jking@childrensrights.org

                                   SAINT LOUIS UNIVERSITY LEGAL CLINIC

                                   John J. Ammann, MO Bar No. 34308
                                   100 N. Tucker Blvd., Suite 704
                                   Saint Louis, MO 63101-1911
                                   (314) 977-2778
                                   (314) 977-1180 (fax)
                                   ammannjj@slu.edu

                                   NATIONAL CENTER FOR YOUTH LAW

                                   Leecia Welch, admitted pro hac vice
                                   Poonam Juneja, admitted pro hac vice
                                   Freya Pitts, admitted pro hac vice
                                   405 14th Street, 15th Floor



                                    2
       Case 2:17-cv-04102-NKL Document 314 Filed 11/27/19 Page 2 of 4
                            Oakland, California 94612
                            (510) 835-8098
                            (510) 835-8099 (fax)
                            lwelch@youthlaw.org
                            pjuneja@youthlaw.org
                            fpitts@youthlaw.org

                            MORGAN, LEWIS & BOCKIUS LLP

                            Scott T. Schutte, admitted pro hac vice
                            77 West Wacker Drive, 5th Floor
                            Chicago, IL 60601
                            (312) 324-1000
                            scott.schutte@morganlewis.com

                      ATTORNEYS FOR PLAINTIFFS




                             3
Case 2:17-cv-04102-NKL Document 314 Filed 11/27/19 Page 3 of 4
                                 CERTIFICATE OF SERVICE

       The undersigned hereby certify that a copy of the foregoing was filed electronically with

the Clerk of the Court on November 27, 2019, to be served by the operation of the Court’s CM/ECF

electronic filing system upon all parties.



                                       /s/ Elizabeth Pitman Gretter




         Case 2:17-cv-04102-NKL Document 314 Filed 11/27/19 Page 4 of 4
